Citation Nr: 0104698	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of the veteran's asthma, currently evaluated 
as 10 percent disabling.  

2.  Evaluation of the veteran's bilateral hearing loss 
disability, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978 and from April 1980 to January 1998.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for asthma; assigned a 
10 percent evaluation for that disorder; established service 
connection for bilateral hearing loss disability; and 
assigned a noncompensable evaluation for that disability.  In 
January 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected asthma 
and bilateral hearing loss disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as evaluation of the 
disabilities.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Therefore, the issue is referred to 
the RO for action as may be appropriate.  Black v. Brown, 10 
Vet. App. 279 (1997).  

The issue of the evaluation of the veteran's bilateral 
hearing loss disability, currently evaluated as 
noncompensable is the subject of the REMAND portion of this 
decision.


FINDING OF FACT

The veteran's asthma has been objectively shown to 
necessitate at least multiple courses of systemic 
corticosteroids a year.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
asthma have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
treated for asthma and prescribed a bronchodilator.  The 
report of a May 1998 VA examination for compensation purposes 
conveys that the veteran complained of shortness of breath, 
frequent coughing, and some chest pain associated with 
breathing.  The VA examiner reported that the veteran was not 
taking any medicine for his respiratory complaints.  
Contemporaneous pulmonary function testing revealed FEV-1 of 
65 percent predicted and FEV-1/FVC of 71 percent.  The 
veteran was diagnosed with asthma bronchiole.  In December 
1998, the RO established service connection for asthma; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of February 1, 1998.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 10 percent 
evaluation is warranted for bronchial asthma productive of 
FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 
percent; or intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent evaluation requires FEV-1 of 56 to 70 
percent predicted; FEV-1/FVC of 56 to 70 percent; requiring 
daily inhalational or oral bronchodilator therapy; or 
requiring inhalational anti-inflammatory medication.  A 60 
percent evaluation requires that FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation requires FEV-1 less than 40 percent predicted; 
FEV-1/FVC less than 40 percent; more than one attack per week 
with episodes of respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).  

At the May 1998 VA examination for compensation purposes, the 
veteran complained of shortness of breath; chest pain with 
breathing; and frequent coughing with occasional 
expectoration.  The veteran denied nocturnal dyspnea.  The VA 
physician reported that the veteran's only medications were 
Rolaids and Tums.  On examination, the veteran exhibited 
auscultation with wheezing throughout his chest.  
Contemporaneous pulmonary function testing revealed FEV-1 of 
65 percent predicted and FEV-1/FVC of 71 percent.  The 
veteran was diagnosed with asthma bronchiole.  

VA clinical documentation dated in December 1998 indicates 
that the veteran complained of shortness of breath brought on 
by strenuous activity.  He reported that he had been on 
various medications for his asthma including intermittent 
prednisone therapy.  The veteran was prescribed Albuterol and 
a Beclovent inhaler, an anti-inflammatory corticosteroid.  

In his February 1999 notice of disagreement, the veteran 
advanced that he had been taking asthma medication for many 
years.  In his April 1999 substantive appeal, the veteran 
stated that the clinical documentation of record contained 
several erroneous statements as to his asthma.  He asserted 
that: he experienced approximately three to four asthmatic 
attacks a week and nocturnal dyspnea which interfered with 
his sleep at least three times a week; had used inhalers and 
other medications including oral bronchodilators, Albuterol, 
prednisone inhalers, and Vanceril to control his asthmatic 
attacks since active service; had self-medicated himself with 
prednisone and Albuterol inhalers prior to the most recent 
pulmonary function testing; and required ongoing VA treatment 
for his asthma.  The veteran clarified that he used Vanceril, 
an anti-inflammatory corticosteroid, twice a day.  He 
advanced that his respiratory disability prevented him from 
walking more than a few yards without stopping to use an 
inhaler and significantly interfered with his sex life.  

VA clinical documentation dated in April 1999 notes that the 
veteran was prescribed Vanceril and Albuterol for his asthma.  
A November 1999 VA treatment record relates that the 
veteran's asthma was found to be not well-controlled.  
Treating VA medical personnel increased the veteran's 
Vanceril; continued his Albuterol; and prescribed Serevent, a 
bronchodilator.  

An October 2000 VA pulmonary evaluation conveys that the 
veteran complained of dyspnea on exertion.  The veteran 
reported that he became short of breath after walking 
approximately one hundred feet; used his Albuterol between 
four to five times a day and once or twice during the night; 
and took prednisone.  The VA examiner commented that she had 
previously prescribed a short course of steroids.  The 
veteran was noted to have enough prednisone left to last 
three to four days.  An impression of an asthmatic 
exacerbation was advanced.  The veteran's prescribed 
Albuterol and Beclomethasone, an anti-inflammatory 
corticosteroid, were continued.  

The report of VA pulmonary function testing conducted in 
November 2000 reveals that the veteran exhibited FEV-1 of 47 
percent predicted and FEV-1/FVC of 56 percent.  VA clinical 
documentation dated in November 2000 reflects that the 
veteran's prednisone was continued.  The report of VA 
pulmonary function testing conducted in December 2000 reveals 
that the veteran exhibited FEV-1 of 58 percent predicted and 
FEV-1/FVC of 67 percent.  

At the January 2001 hearing before the undersigned Member of 
the Board, the veteran testified that his prescribed asthma 
medications included Albuterol, prednisone, and Cromolyn, an 
anti-inflammatory.  He stated that his asthma severely 
limited his activities.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The clinical documentation of record establishes 
that the veteran's asthma has required multiple courses of 
systemic corticosteroids.  Such a finding merits assignment 
of a 60 percent evaluation under the provisions of Diagnostic 
Code 6602.  The Board also concludes that a staged rating for 
this disability is not warranted.  See Fenderson, 12 Vet. 
App. at 126-127.  In the absence of any clinical findings 
showing that the veteran's asthma is manifested by FEV-1 less 
than 40 percent predicted, FEV-1/FVC less than 40 percent, or 
more than one asthmatic attack per week with episodes of 
respiratory failure or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications, the Board concludes that a higher rating is not 
warranted.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the evaluation of 
the veteran's asthma to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


ORDER

A 60 percent evaluation for the veteran's asthma is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  


REMAND

The veteran asserts that the record supports assignment of a 
compensable evaluation for his service-connected bilateral 
hearing loss disability.  At the January 2001 hearing before 
the undersigned Member of the Board, the veteran testified 
that he had been last afforded a VA audiological examination 
in 1998 and his hearing loss disability had significantly 
increased in severity since the evaluation.  In reviewing the 
record, the Board observed that the veteran was afforded a VA 
audiological evaluation in May 1998.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
veteran is informed that if he fails to 
report for the scheduled examination, his 
claim compensation will be decided upon 
the evidence of record.  See 38 C.F.R. § 
3.665 (2000).

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
evaluation for the veteran's bilateral 
hearing loss disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

